Title: To Thomas Jefferson from William McCorkle, 18 January 1806
From: McCorkle, William
To: Jefferson, Thomas


                        
                        Received, this 18th day of January 1806. of The President of the U. States, Four
                            Dollars, being the amount of his subscription for The Freeman’s Journal and Philadelphia Daily Advertiser, from March 16,
                            1806, to Sept. 16, 1806.
                        
                            Wm McCorkle
                            
                        
                    